     Case 1:15-cv-01907-AWI-EPG Document 31 Filed 07/23/20 Page 1 of 2
 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10 K.B., A MINOR, BY AND THROUGH HIS                )    Case No. 1:15-cv-01907-AWI-EPG
   GUARDIAN AD LITEM, WENDY                         )
11 BATCHELOR,                                       )    ORDER PERMITTING WITHDRAWAL
                                                    )    OF FUNDS FROM BLOCKED
12                                                  )    ACCOUNT
                           Plaintiff,               )
13                                                  )
     v.                                             )
14                                                  )
     CITY OF VISALIA, et al.,                       )
15                                                  )
                           Defendants.              )
16                                                  )
                                                    )
17                                                  )
                                                    )
18                                                  )
                                                    )
19                                                  )
20          On July 22, 2020, certain parties submitted a Joint Status Report (ECF No. 30), which the
21   Court has reviewed.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     Case 1:15-cv-01907-AWI-EPG Document 31 Filed 07/23/20 Page 2 of 2
 1          It is HEREBY ORDERED that:
 2          Kade M. Batchelor (“Batchelor”) is authorized to withdraw any and all funds and the
 3   depository is ordered to allow the Batchelor to withdraw any and all funds, upon presentation of a
 4   copy of this order, and upon satisfactory presentation of identification verifying Batchelor’s date of
 5   birth to be February 27, 2002, from the following account:
 6

 7          Name and Title on the Account: Kade Mitchell Batchelor
 8          Depository: EECU, P.O. Box 5242, Fresno, CA 93755
 9          Last 4 Number of Account Number: XXXX3374
10

11

12   IT IS SO ORDERED.

13
        Dated:     July 23, 2020                               /s/
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                                       2
